Citation Nr: 1314126	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from December 19, 2011 for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from March 1973 to March 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision by the RO which denied a compensable evaluation for anemia.  The record also reflects that evidence has been submitted that has not been considered by the agency of original jurisdiction (AOJ), although the Veteran's representative has waived consideration by the AOJ in accord with 38 C.F.R. § 20.1304.

The Board remanded the issue on appeal for additional development in March 2002, April 2007, and August 2010.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).


FINDING OF FACT

Since December 19, 2011, the preponderance of the evidence shows that the Veteran's anemia is not manifested by hemoglobin of 8gm/100ml or less, with evidence of weakness, easy fatigability, headaches, lightheadedness or shortness of breath.


CONCLUSION OF LAW

Since December 19, 2011, the criteria for a disability rating in excess of 10 percent for anemia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.117, Diagnostic Code (DC) 7700 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and she was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as she was subsequently provided adequate notice, the claims were readjudicated and supplemental statements of the case (SSOCs) were promulgated, most recently in January 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1). 

To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail. 

VA also has a duty to assist the Veteran in substantiating her claim under 38 C.F.R. § 3.159(c), (d) (2012).  VA has obtained pertinent medical records and reports.  In this regard, the Board acknowledges that private treatment records from Louisiana Oncology Associates from May 2012 have not been associated with the claims folder.  In the July 2012 remand, the Board instructed the RO to obtain all anemia treatment records since December 2011 after receiving an authorization from the Veteran.  In compliance with the Board's directions, in a July 2012 letter, the RO specifically requested that the Veteran complete authorizations to allow VA to obtain all anemia treatment records.  To date, she has not done so.  Indeed, in a signed January 2013 statement, her representative indicated that she had no further evidence to submit.  Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate her claim for benefits so long as she "adequately identifies those records and authorizes the Secretary to obtain them," the Veteran has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the veteran has not provided an authorization as she cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005). 

Here, the Veteran's statements, VA outpatient treatment records and private treatment records have been associated with the claims folder.  As noted above, the Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to her claim.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA examined the medical history of the Veteran's service-connected anemia for compensation purposes addressing the claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that anemia has worsened since the most recent VA examination in August 2012.  As such, a remand is not required solely due to the passage of time since the August 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In asking the Veteran to provide the names and addresses of all medical care providers who treated her for anemia, and having the Veteran undergo an additional VA compensation examination in August 2012, there was compliance with the July 2012 remand directive inasmuch as there is now sufficient information and evidence to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued an SSOC in January 2013.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).

A July 2012 Board decision denied a compensable rating for anemia for the appeal period prior to December 19, 2011, and granted a 10 percent disability rating from December 19, 2011 under DC 7700.  The issue of entitlement to an evaluation in excess of 10 percent from December 19, 2011 for anemia is currently on appeal.  

Under DC 7700, anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

Another potentially applicable rating code is DC 7716, which provides for a 10 percent rating for aplastic anemia requiring continuous medication for control.  However, this rating code is not applicable to the facts in this case, as the Veteran has pernicious anemia, not aplastic and, moreover, does not require continuous medication.

VA treatment records dated on December 19, 2011 reflect that the Veteran's hemoglobin was 9.7gm.  

In January 2012, the Veteran stated that anemia severely affects activities of daily living.  

The Veteran underwent a VA examination in August 2012.  She reported mild dyspnea on slight exertion.  She stated that she got 'tachy' sometimes.  She reported getting very dizzy, very weak, and that she had fatigue.  She stated that she no longer takes oral iron due to adverse gastrointestinal side effects.  She reported that previous gastrointestinal work ups were negative with the exception of a benign polyp.  She stated that she was referred to an outside hematology/oncology group and was seen by Louisiana Oncology Associates on two occasions in May 2012.  The examiner noted that the Veteran was diagnosed with iron deficiency anemia with low ferritin, and was prescribed medication.  The Veteran reported that she declined to take this medication.  The examiner noted that continuous medication was not required for control of the Veteran's anemia.  The examiner stated that the status of the primary hematologic or lymphatic condition was active.  The examiner noted that the Veteran has not completed any treatment and is not currently undergoing any treatment for any hematologic or lymphatic condition.  The Veteran reported weakness, easy fatigability, light-headedness, shortness of breath, headaches, dyspnea on mild exertion, and tachycardia.  

Following physical examination, the examiner diagnosed iron deficiency anemia.  At time of examination, the Veteran did not have recurring infections attributable to any conditions, complications, or residuals of treatment for a hematologic or lymphatic disorder.  The Veteran's hemoglobin was noted to be 9.7gm.  Due to the Veteran's weakness, fatigue, and shortness of breath, she reported that she could not walk too fast, climb stairs, and lift or carry greater than ten pounds.  The examiner noted that there was no objective evidence to support the subjective complaints of tachycardia.  The Veteran did not claim that her anemia has caused any psychiatric disability.  The examiner noted that the Veteran did not have the diagnoses of dementia, peripheral neuropathy, or congestive heart failure.  

An August 2012 VA examination addendum reflects that the Veteran's hemoglobin was 10.1gm.  

A rating in excess of 10 percent is not warranted for the Veteran's anemia as her hemoglobin has not most nearly approximated 8gm/100ml or less.  As noted above, her hemoglobin levels have consistently measured between 9 and 11gm/100ml.  On December 19, 2011, the Veteran's hemoglobin was 9.7gm, and it was 10.1gm in August 2012.  The Veteran has also not been diagnosed with complications of anemia such as dementia or peripheral neuropathy.  In reaching this determination, the Board acknowledges the Veteran's report of the impact of her anemia on her activities of daily living as well as the findings in the August 2012 VA examination report of weakness, easy fatigability, light-headedness, shortness of breath, headaches, dyspnea on mild exertion, and tachycardia.  In light of her hemoglobin level, however, the Board finds that the preponderance of the evidence is against the claim.

Extraschedular Consideration and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's anemia disability.  Indeed, her anemia is productive of symptoms including weakness, easy fatigability, light-headedness, shortness of breath, headaches, and dyspnea on mild exertion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, at last report, the Veteran was not employed and had not worked since 1988 as a consequence of her cervical spine disability and laminectomy.  See December 2010 VA hemic disorders examination report.  To date, she has not reported that she is unable to obtain or retain employment due to her due to her anemia.  As such, a TDIU is not raised by the record.


ORDER

An evaluation in excess of 10 percent from December 19, 2011 for anemia is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


